NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210418-U

                                   Order filed June 29, 2022
      ____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

      JEFFERY S. WALDIER and DONNA J.        )     Appeal from the Circuit Court
      WALDIER,                               )     of the 12th Judicial Circuit,
                                             )     Will County, Illinois,
            Plaintiffs-Appellants,           )
                                             )
            v.                               )     Appeal No. 3-21-0418
                                             )     Circuit No. 21-SC-3102
      VILLAGE OF FRANKFORT; ROBINSON         )
      ENGINEERING, LTD.; and P.T. FERRO      )
      CONSTRUCTION COMPANY,                  )     Honorable
                                             )     Domenica Ann Osterberger,
            Defendants-Appellees.            )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Daugherity concurred in the judgment.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: (1) Trial court properly dismissed civil action against local municipality based on
                  Tort Immunity Act’s one-year statute of limitations; and
                  (2) Trial court did not err in dismissing tort claim against engineering firm and
                  construction company under economic loss doctrine.

¶2          Plaintiffs, Jeffery S. Waldier and Donna J. Waldier, appeal from the circuit court’s order

     dismissing their small claims complaint against the Village of Frankfort (Village), Robinson
     Engineering, Ltd. (Robinson Engineering), and P.T. Ferro Construction Company (Ferro

     Construction), alleging property damage caused by defendants’ regrading project. We affirm.

¶3                                           I. BACKGROUND

¶4          In the fall of 2019, the Village directed a project altering the grading of swales and ditches

     on Saint Andrews Way in Frankfort. Robinson Engineering designed the specifications for the

     project, and Ferro Construction regraded the ditches and reconstructed the roadway.

¶5          On April 27, 2021, plaintiffs filed a small claims complaint against the Village, Robinson

     Engineering, and Ferro Construction, alleging that their actions caused damage to their property

     in that “storm water no longer flowed properly and became stagnant.” In the complaint, plaintiffs

     stated that they notified the Village of the improper grading and resulting damage in October 2019.

     Plaintiffs further alleged that after months of unsuccessful negotiations with the Village to correct

     the condition, they restored the property at their own expense. They claimed defendants were liable

     for the damages incurred because the regrading project failed to comply with storm water drainage

     standards prescribed by Village Ordinance No. 2392 and that the Village failed to enforce those

     standards with respect to its agents Robinson Engineering and Ferro Construction.

¶6          Defendants moved to dismiss the complaint under sections 2-619 and 2-619.1 of the Code

     of Civil Procedure (Code) (735 ILCS 5/2-619(a) (West 2020); id. § 2-619.1). In its motions, the

     Village claimed that the complaint was time barred by the one-year statute of limitations that

     applies to civil actions filed against local municipalities (745 ILCS 10/8-101(a) (West 2020)). In

     their motions, Robinson Engineering and Ferro Construction maintained that they had no

     contractual relationship with plaintiffs and dismissal was warranted pursuant to the economic loss

     doctrine. The trial court agreed and granted defendants’ motions, dismissing plaintiffs’ complaint.

¶7                                             II. ANALYSIS


                                                      2
¶8            Plaintiffs appeal, claiming that the trial court erred in dismissing the complaint based on

       the statute of limitations and the economic loss doctrine. We review de novo the trial court’s

       judgment granting a motion to dismiss under section 2-619 of the Code. O’Connell v. County of

       Cook, 2022 IL 127527, ¶ 19.

¶9                                           A. Statute of Limitations

¶ 10          Section 8-101(a) of the Local Governmental and Governmental Employees Tort Immunity

       Act (Tort Immunity Act) provides that:

                  “(a) No civil action other than an action described in subsection (b) may be commenced

              in any court against any local entity or any of its employees for any injury unless it is

              commenced within one year from the date that the injury was received or the cause of

              action accrued.” 745 ILCS 10/8-101(a) (West 2020).

       A cause of action “accrues” when facts exist that authorize the bringing of an action. Khan v.

       Deutsche Bank AG, 2012 IL 112219, ¶ 20. In tort, a cause of action accrues when all the elements

       of a claim are present, i.e., duty, breach, and resulting injury or damage. Id.

¶ 11          Here, as alleged in plaintiffs’ complaint, the date the alleged injury occurred and the date

       the cause of action accrued is October 2019. Thus, any civil action for damages had to be

       commenced within one year of that date. Plaintiffs did not file the claim until April 27, 2021, more

       than 18 months after the alleged injury.

¶ 12          On appeal, for the first time, plaintiffs allege that the did not know that a cause of action

       accrued until June 2020, when negotiations broke down and the Village refused to repair the

       damage. However, continuing ill effects is not the same as a continuing action resulting in ongoing

       injury. Roark v. Macoupin Creek Drainage District, 316 Ill. App. 3d 835, 847 (2000) (a continuing

       violation arises from continual unlawful conduct, not from continual ill effects as a result of an


                                                         3
       initial violation). “[W]here a single overt action, rather than a series of acts, produces continued ill

       effects or injury, the statute of limitations begins to run at the time the single overt action

       occurred.” Id. In this case, plaintiffs’ tort claim is based a single initial violation, i.e., the regrading

       construction project that occurred in the fall of 2019. Therefore, plaintiffs had until the fall of 2020

       to file a complaint against the Village. Since they did not file their complaint within one year of

       the alleged injury and cause of action accruing, their claim against the Village is barred by the Tort

       Immunity Act’s statute of limitations.

¶ 13                                         B. Economic Loss Doctrine

¶ 14           Under the economic loss doctrine in Illinois, a plaintiff is unable to recover for purely

       economic losses in a claim sounding in tort. Moorman Manufacturing Co. v. National Tank Co.,

       91 Ill. 2d 69 (1982). The economic losses doctrine applies to damages for the cost of repair or

       replacement, as well as services. Congregation of the Passion, Holy Cross Province v. Touche

       Ross & Co., 159 Ill. 2d 137, 160-61 (1994). The doctrine bars tortious actions for economic losses

       against construction companies and engineers where no contractual relationship exists. See Sienna

       Court Condominium Ass’n v. Champion Aluminum Corp., 2018 IL 122022, ¶ 21; Fireman’s Fund

       Insurance Co. v. SEC Donohue, Inc., 176 Ill. 2d 160, 168-70 (1997).

¶ 15           In this case, plaintiffs cannot recover against Robinson Engineering or Ferro Construction

       as they are seeking purely economic losses in tort. In making their claim, plaintiffs admit that they

       do not have a contractual relationship with Robinson Engineering or Ferro Construction, and they

       fail to suggest how they are otherwise in privity with them. The record, in fact, fails to reveal any

       contractual agreement between plaintiffs and defendants regarding the storm water regrading

       project. Because plaintiffs are not in privity with Robinson Engineering or Ferro Construction,

       their claims of negligence, based in tort, are barred by the economic loss doctrine.


                                                            4
¶ 16           Plaintiffs attempt, without citation to any legal authority, to circumvent the economic loss

       doctrine by claiming that section 2.02D(3) of Village Ordinance No. 2392 imposes a duty on

       Robinson Engineering and Ferro Construction and provides a private right of action against them.

       Their argument is unavailing.

¶ 17           When a statute proscribing certain conduct does not expressly provide for a private right

       of action to redress violations of its provisions, a court will sometimes find an implied private right

       of action in that statute. 1541 North Bosworth Condominium Ass’n v. Hanna Architects, Inc., 2021

       IL App (1st) 200594, ¶ 34. To find an implied right of action, a court must determine that: (1) the

       plaintiff is a member of the class for whose benefit the statute was enacted; (2) the plaintiff's injury

       is one the statute was designed to protect; (3) implying a private right of action would be consistent

       with the purposes of the statute and the overall statutory scheme; and (4) implying a private right

       of action is necessary to provide an adequate remedy for violations of the statute. Metzger v.

       DaRosa, 209 Ill. 2d 30, 36 (2004). We will recognize an implied right of action in a statute only if

       the plaintiff demonstrates all four factors. Abbasi ex rel. Abbasi v. Paraskevoulakos, 187 Ill. 2d

       386, 396 (1999) (refusing to recognize a private cause of action under the Lead Poisoning

       Prevention Act and a local municipal code because the fourth factor was not established).

¶ 18          Section 2.02D(3) of Village Ordinance No. 2392 provides:

              “No person shall construct, enlarge, alter, repair, or maintain any grading, excavation or

              fill, cause the same to be done, contrary to or in violation of any terms of this ordinance.

              Any person violating any provisions [sic] of this ordinance shall be deemed guilty of a

              misdemeanor ***. Upon conviction of such violation, any person, partnership, or

              corporation shall be punished by a fine of not more than ($750) for each offense per day.

              In addition to any other penalty authorized by this section, any person, partnership, or



                                                          5
              corporation convicted of violating any of the provisions of this ordinance shall be required

              to restore the site to the condition existing prior to commission of the violation, or to bear

              the expense of such restoration.” Village of Frankfort Ordinance No. 2392, § 2.02D(3)

              (adopted June 18, 2007).

       In their brief, plaintiffs reference the ordinance but then fail to provide citation to any legal

       authority or demonstrate how the implied right of action factors justify recognition of a private

       cause of action in this case. We may refuse to address an issue raised on appeal where an

       appellant’s brief fails to comply with basic supreme court rules. Ill. S. Ct. R 341(h) (eff. May 25,

       2018); Zale v. Moraine Valley Community College, 2019 IL App (1st) 190197, ¶¶ 31-32 (finding

       “seriously deficiencies” in plaintiff’s brief where there was “no citation to any legal authority

       whatsoever”). Here, there is no compelling reason to excuse the deficiencies in plaintiffs’

       argument.

¶ 19           Serious deficiencies aside, however, nothing contained in the ordinance provides a private

       right of action in tort. Although section 2.02D(3) provides for remedial measures in the event of a

       violation in the form of a fine or a misdemeanor, it does not mention any civil liability that would

       be imposed on Robinson Engineering or Ferro Construction, and plaintiffs fail to site any authority

       is support of such a claim. Accordingly, the trial court properly dismissed plaintiffs’ cause of action

       against Robinson Engineering and Ferro Construction as barred under the economic loss doctrine.

¶ 20                                            III. CONCLUSION

¶ 21          The judgment of the circuit court of Will County dismissing plaintiffs’ complaint is

       affirmed.

¶ 22          Affirmed.




                                                         6